DETAILED ACTION
This office action response the Request for Continued Examination application on 07/22/2021.
Claims 7-12, 27-45, and 47 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on July 22, 2021. Claims 7, 27, 33, 39, and 47 have been amended. Claims 7-12, 27-45, and 47 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 7, 27, 33, and 39 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 27-29, 31, 33-35, 37, 39-41, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2015/0003349), (“Kim”, hereinafter), in view of . 
As per Claim 27, Kim discloses an apparatus for wireless communication, comprising: 
a processor, memory in electronic communication with the processor ([see, e.g., memory 62 with a processor 61, [0253], and Fig. 34]); and
 instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive, from a base station, a control-resource set that includes a plurality of resource element groups (REGs) organized into one or more control channel elements based at least in part on a configuration of the control-resource set ([see, e.g., wireless device may receive a control-resource set such as N PRB pairs, which has an EREG set when an ECCE includes 4 RREGs (see Fig. 6),  for an EPDCCH search space and/or information indicating to perform localized transmission/distributed transmission, the information regarding an offset for ECCE-to-RE mapping, [0074-0075, 0125-0128, 0236], and Fig. 6, 29]); 
identify REG indices for each of the plurality of REGs ([see, e.g., an EREG set is identified with one PRB pair includes 16 EREGs,  [0124-0128], and Fig. 6]); and 
decode the control-resource set based at least in part on determining to reorder the REG indices ([see, e.g., decoding each ECCE-to-EREG mapping based on localized transmission and distributed transmission, [0129-0139], and Fig. 7]).    
Kim doesn’t appear to explicitly disclose: determine whether the configuration of the control-resource set is associated with broadcast transmission; and determine, before decoding the control-resource set, to reorder the REG indices based at least in part on determining whether the configuration of the control-resource set is associated with broadcast transmission.
However, Frenne discloses determine whether the configuration of the control-resource set is associated with broadcast transmission ([see, e.g., wherein the enhanced control channel enables UE-specific precoding and such localized transmission, transmit an enhanced control channel in a broadcasted, enhanced control signal transmission with configured RB or RB pair used for control channel transmission, [0036, 0040]); and 
determine, before decoding the control-resource set, to reorder the REG indices based at least in part on determining whether the configuration of the control-resource set is associated with broadcast transmission ([see, e.g., wherein the eREG belonging to the same ePDCCH are distributed over the enhanced control regions (see, Fig. 11), and determine the position and the number of CCEs, transmit an enhanced control channel in a broadcasted, [0022, 0036-0038], and Fig. 10-11]).
In view of the above, having the system of Kim and then given the well-established teaching of Frenne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kim as taught by Frenne. The motivation for doing so would have been to provide allocating a resource results improve the channel estimation performance and data rate of the transmission increased (Frenne, ¶ [0030]).
As per Claim 7, is the method claim corresponding to the apparatus claim 27 that has been rejected above.  Applicant attention is directed to the rejection of claim 
As per Claims 8, 28, 34, and 40, Kim further discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
reorder the REG indices for each of the plurality of REGs based at least in part on a bit-reversal de-interleaving procedure ([see, e.g., decoding each ECCE-to-EREG mapping based on localized transmission and distributed transmission mode, [0129-0139], and Fig. 7]).  
As per Claims 9, 29, 35, and 41, Kim further discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
reorder the REG indices for each of the plurality of REGs ([see, e.g., decoding each ECCE-to-EREG mapping based on localized transmission and distributed transmission mode, [0129-0139], and Fig. 7]). 
As per Claims 11, 31, 37, and 43, Kim further discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
refrain from reordering the REG indices for each of the plurality of REGs ([see, e.g., wherein before decoding different transmission mode (such as localized and distributed), an EREG set of index arranged based on ECCE includes 4 RREGs, [0125-0128], and Fig. 6]). 
As per Claim 33, Kim discloses an apparatus for wireless communication, comprising: 
means for receiving, from a base station, a control-resource set that includes a plurality of resource element groups (REGs) organized into one or more control channel 
means for identifying REG indices for each of the plurality of REGs ([see, e.g., an EREG set is identified with one PRB pair includes 16 EREGs,  [0124-0128], and Fig. 6]);  
means for determining whether the control-resource set will be transmitted via broadcast ([see, e.g., wherein a physical broadcast channel (PBCH) is transmitted in first four OFDM symbols, the first four OFDM symbols of a first slot in the subframe is the control region that includes the set control-resource, [0058, 0063], and Fig. 1, 6]);
means for determining, before decoding the control-resource set, to reorder the REG indices based at least in part on a mapping parameter in the configuration of the control-resource set ([see, e.g., wherein before decoding different transmission mode (such as localized and distributed), an EREG set of index arranged based on ECCE includes 4 RREGs, [0125-0128], and Fig. 6]) and 
means for decoding the control-resource set based at least in part on determining to reorder the REG indices ([see, e.g., decoding each ECCE-to-EREG mapping based on localized transmission and distributed transmission, [0129-0139], and Fig. 7]).  
Kim doesn’t appear to explicitly disclose: means for determining whether the configuration of the control-resource set is associated with broadcast transmission; means for determining, before decoding the control-resource set, to reorder the REG indices based at least in part on determining whether the configuration of the control- resource set is associated with broadcast transmission.  
However, Frenne discloses means for determining whether the configuration of the control-resource set is associated with broadcast transmission ([see, e.g., wherein the enhanced control channel enables UE-specific precoding and such localized transmission, transmit an enhanced control channel in a broadcasted, enhanced control signal transmission with configured RB or RB pair used for control channel transmission, [0036, 0040]); and 
means for determining, before decoding the control-resource set, to reorder the REG indices based at least in part on determining whether the configuration of the control- resource set is associated with broadcast transmission ([see, e.g., wherein the eREG belonging to the same ePDCCH are distributed over the enhanced control regions (see, Fig. 11), and determine the position and the number of CCEs, transmit an enhanced control channel in a broadcasted, [0022, 0036-0038], and Fig. 10-11]).
In view of the above, having the system of Kim and then given the well-established teaching of Frenne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kim as taught by Frenne. The motivation for doing so would have been to provide allocating a resource results improve the channel estimation performance and data rate of the transmission increased (Frenne, ¶ [0030]).
As per Claim 39, is the non-transitory computer-readable medium (CRM) claim corresponding to the apparatus claim 33 that has been rejected above.  Applicant 
As per Claim 45, Kim and Frenne disclose the method of claim 7, and Kim further discloses further comprising: generating a control channel based at least in part on decoding the control- resource set ([see, e.g., Monitoring is an operation of attempting PDCCH decoding by the wireless device according to a format of the monitored PDCCH, [0065, 0080], and Fig. 7]).  
As per Claim 47, Kim and Lee disclose the method of claim 7, and Kim further discloses further comprising: determining that a control-resource set will be transmitted via broadcast ([see, e.g., wherein a physical broadcast channel (PBCH) is transmitted in first four OFDM symbols, the first four OFDM symbols of a first slot in the subframe is the control region that includes the set control-resource, [0058, 0063], and Fig. 1, 6]); and Kim appears to be silent to the instant claim, determining to reorder the REG indices based at least in part on determining that the control channel transmission will be transmitted via broadcast. However, Frenne discloses determining to reorder the REG indices based at least in part on determining that the control-resource set will be transmitted via broadcast ([see, e.g., wherein the eREG belonging to the same ePDCCH are distributed over the enhanced control regions (see, Fig. 11), and determine the position and the number of CCEs, transmit an enhanced control channel in a broadcasted, [0022, 0036-0038], and Fig. 10-11]).
.

Claims 10, 12, 30, 32, 36, 38, 42, and 44, are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Frenne, and further in view of AHN et al. (U.S. Patent Application Publication No. 2016/0057774), (“Ahn”, hereinafter).
As per Claims 10, 30, 36, and 42, Kim doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: perform wide-band channel estimation independent of the reordering.
However, Ahn discloses perform wide-band channel estimation independent of the reordering ([see, e.g., wideband system includes the frequency blocks and the interleaver operated in a unit of REG per frequency block, [0076, 0092], and Fig. 8, 16]). 
In view of the above, having the system of Kim and then given the well-established teaching of Ahn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kim as taught by Ahn provide the control channel in a wideband communication results efficiently provide a control channel in a wireless communication 
As per Claims 12, 32, 38, and 44, Kim doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: refrain from performing wide-band channel estimation. 
However, Ahn discloses refrain from performing wide-band channel estimation ([see, e.g., wideband system includes the frequency blocks and the inter-leaver operated in a unit of REG per frequency block, [0076, 0092], and Fig. 8, 16]). 
In view of the above, having the system of Kim and then given the well-established teaching of Ahn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kim as taught by Ahn provide the control channel in a wideband communication results efficiently provide a control channel in a wireless communication system that supports a number of frequency blocks and efficiently configure control information in a wideband communication system, ([Ahn, [0008-0010]]). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468  
/PARTH PATEL/Primary Examiner, Art Unit 2468